DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 10, filed 9/30/2021, with respect to the rejection of amended claims 1 and 19 in view of Otsuka, Zhu, Hama, and Iwasaki and with respect to the rejection of amended claim 12 in view of Otsuka, Zhu, Hama, Iwasaki, and Feng have been fully considered and are persuasive.  The rejection of amended independent claims 1, 12, and 19 and dependent claims 2-11, 13-18, and 20 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  None of the prior art of record alone or in combination appears to teach, suggest, or obviate the invention of at least claims 1, 12, and 19.  Claims 1, 12, and 19 are drawn to an energy storage apparatus, a method of powering electric vehicles, and an electric vehicle respectively.  Notably claims 1, 12, and 19 require an anode with a carbon nanotube structure where the carbon nanotubes have an outer surface with a plurality of pores doped with a solid electrolyte material wherein the solid electrolyte material is at least 
The prior art of record, such as Otsuka (US 2014/0072870 A1, hereafter Otsuka) teaches an anode with a carbon nanotube structure with pores (open ends of nanotubes) in contact with a solid electrolyte material [0088, fig. 1A].  However, Otsuka would not teach, suggest or obviate carbon nanotubes having an outer surface with a plurality of pores doped with a solid electrolyte material wherein the solid electrolyte material is at least one ceramic material selected from a group consisting of lithium phosphorous oxynitride, lithium germanium phosphorus sulfide, yttria-stabilized zirconia, sodium superionic conductor, and beta-alumina solid electrolyte.  Since claims 2-11, 13-18, and 20 are dependent on claim 1, 12, or 19 they would be allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737. The examiner can normally be reached Flexible schedule, typical hours 11-7 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT C THOMAS/Examiner, Art Unit 1724      

/STEWART A FRASER/Primary Examiner, Art Unit 1724